Cuyahoga App. No. 77428. This cause, here on appeal from the Court of Appeals for Cuyahoga County, was considered in the manner prescribed by law. On consideration thereof, the judgment of the court of appeals is reversed on the authority of Woods v. Telb (2000), 89 Ohio St.3d 504, 733 N.E.2d 1103, and State v. Jones (2000), 89 Ohio St.3d 519, 733 N.E.2d 1115.
IT IS FURTHER ORDERED that the appellant recover from the appellee its costs herein expended, that a mandate be sent to the Court of Common Pleas of Cuyahoga County to carry this judgment into execution, and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.
IT IS FURTHER ORDERED that oral argument scheduled for March 28, 2001, be, and hereby is, canceled.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs except with the cancellation of oral argument.